EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with William Powell, Reg. #73,672 November 20, 2021. 

LISTING OF CLAIMS
This listing of claims will replace all prior versions and listings of claims in the application:

1 - 8.	(Cancelled) 
9.	(Previously Presented) An image processing method comprising:
detecting an object in a video frame as a preselected type of object; 
extracting features of the detected object;
tracking the features over a plurality of frames; 
validating the features; and
selecting, based on the validated features, a matching profile in a database of profiles for instances of the preselected type of object, where the profiles include a 3D model of a corresponding instance of the preselected type of object and a user-specified shape manipulation for the corresponding instance of the preselected type of object; 
first modifying a matching 3D model of the matching profile based on the extracted features of the video frame;
second modifying the first modified matching 3D model based on a matching shape manipulation of the matching profile;
modifying the video frame to depict the object altered according to the matching shape manipulation including rendering the second modified 3D model.
10.	(Original) The method of claim 9, further comprising:
when there is no match for the detected object in the database, create a new profile, where the new profile includes a 3D model of the object, and includes object alterations specified by user input.
11.	(Previously Presented) The method of claim 10, further comprising:
recognizing the instance of the selected object in images from a photo or video library; and
generating the 3D model of the instance based in part on the images from the photo or video library.
12.	(Original) The method of claim 9, wherein the profile includes a 3D model of the object, and further comprising
modifying the 3D model to produce the selected object alteration.
13.	(Original) The method of claim 9, wherein the selected type of object is a face, and matching the detected object includes face recognition.
14.	(Original) The method of claim 9, wherein the validating the features includes filtering the tracked features for temporal consistency.
15.	(Original) The method of claim 9, wherein the selected object alteration includes a shape modification or a pose change.
16.	(Original) The method of claim 9, further comprising:
recognizing the detected object as the same object detected in a previous video frame; 
and wherein the tracking tracks features of detected objects recognized as the same object detected in the previous video frame.
17-31.	(Cancelled) 
32.	(Previously Presented) The method of claim 9, further comprising:
assigning a unique ID to the object based on the extracted features; 
wherein the matching profile includes the unique ID. 
33.	(Currently Amended)  An image processing method comprising:
detecting a user’s face in a first video frame in a source video; 
extracting features of the detected face in the first video frame;
tracking the features over a plurality of frames;
validating the features in the first video frame;  
matching the detected face to a profile of the user in a database of a plurality of user profiles based on the validated features, each user profile for a corresponding user having a 3D model of the corresponding user’s face and a shape manipulation of the corresponding user’s face;
first modifying the 3D model of the matching user’s profile to the first video frame based on the extracted features of the first video frame;
altering the user’s face in the first video frame by at least
second modifying the first modified 3D model based on the shape manipulation of the user’s matching profile, and
modifying the first video frame to depict the detected user’s face altered according to the shape manipulation in the user’s matching profile, the modifying including rendering the second modified 3D model.
34.	(Currently Amended) The method of claim 33, further comprising:
detecting the user’s face in a second video frame of the source video; 
extracting features of the detected face in the second video frame;
when a validation of the features in the second video frame fails, creating a modified second  video frame of detected user’s face altered according to the shape manipulation via alternate pixel-level techniques.
35.	(Previously Presented) The method of claim 33, wherein the modified first video frame includes an intact background of the first video frame augmented with data from other frames of the sour video near a foreground/background separation where the shape manipulation of the user’s face reveals a background region not included in the first video frame.

36.	(New) An image processing system, comprising: 
a memory; and
a controller that, for a frame of a video source captured by a camera:
detecting an object in a video frame as a preselected type of object; 
extracting features of the detected object;
tracking the features over a plurality of frames; 
validating the features; and
selecting, based on the validated features, a matching profile in a database of profiles for instances of the preselected type of object, where the profiles include a 3D model of a corresponding instance of the preselected type of object and a user-specified shape manipulation for the corresponding instance of the preselected type of object; 
first modifying a matching 3D model of the matching profile based on the extracted features of the video frame;
second modifying the first modified matching 3D model based on a matching shape manipulation of the matching profile;
modifying the video frame to depict the object altered according to the matching shape manipulation including rendering the second modified 3D model.

37.	(New) A computer readable memory comprising instructions that, when executed by a processor, cause
detecting an object in a video frame as a preselected type of object; 
extracting features of the detected object;
tracking the features over a plurality of frames; 
validating the features; and
selecting, based on the validated features, a matching profile in a database of profiles for instances of the preselected type of object, where the profiles include a 3D model of a corresponding instance of the preselected type of object and a user-specified shape manipulation for the corresponding instance of the preselected type of object; 
first modifying a matching 3D model of the matching profile based on the extracted features of the video frame;
second modifying the first modified matching 3D model based on a matching shape manipulation of the matching profile;
modifying the video frame to depict the object altered according to the matching shape manipulation including rendering the second modified 3D model.

Allowed Claims
Claims 9-16 and 32-37 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484